Opinion by
Wright, P. J.,
This is a companion appeal to that in Commonwealth v. Barclay, 212 Pa. Superior Ct. 25, 240 A. 2d 838. Clark S. Arnold was indicted for racing on the highway on Bill No. 119 September Sessions 1966. He was tried with David G. Barclay, convicted and sentenced. He contends on this appeal that his arrest was unlawful because it was made as the result of evidence improperly obtained from Barclay. We need not and *35do not decide the legal question thus presented. Since we have held in the companion appeal that Barclay’s conversation with the police officer was properly admissible, Arnold’s argument in the instant appeal cannot prevail.
Judgment affirmed.
Hoffman and Spaulding, JJ., dissent.